Citation Nr: 1627673	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  11-31 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for Guillain-Barre Syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel







INTRODUCTION

The Veteran had active duty for training from December 1974 to April 1975, active duty service from February 1976 to August 1985, and a period of active duty service in the U. S. Army Reserve from February 1995 to March 1995, and was a member of the Reserve until February 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Veteran requested a hearing before a member of the Board.  He was notified in April 2013 that his hearing was scheduled for June 2013.  He failed to appear for it, and has not provided an explanation for his absence or requested to reschedule the hearing.  Therefore, the Board will proceed to a decision on his appeal as if his request for a hearing was withdrawn.  38 C.F.R. § 20.704(d) (2015).

This matter was remanded by the Board in July 2014 for additional development.  


FINDING OF FACT

The Veteran's Guillain-Barre Syndrome was not incurred in or related to his active service.


CONCLUSION OF LAW

The criteria for service connection for Guillain-Barre syndrome have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in a July 2010 correspondence, prior to the adverse decision from which this appeal originates.
 
The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has obtained an examination and adequate opinion with respect to the claim on appeal.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015).

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2015). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2015).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2015).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Veteran asserts that his Guillain-Barre Syndrome began while he was on active duty stationed in Guatemala.

A review of the Veteran's service treatment records shows that the Veteran was clinically assessed with normal neurology during numerous examinations in service from 1974 through 1995.  

A March 1995 redeployment medical evaluation questionnaire shows that the Veteran reported that he was not treated for any illness while in Guatemala.  The Veteran reported no abdominal pain, cramping, diarrhea, nausea, fever, chills, headache, muscle aches, or fatigue.

An October 1996 post service treatment record from a private hospital shows that the Veteran was diagnosed with Guillain-Barre Syndrome.  On admission the Veteran reported weakness affecting his legs.  He reported that eight days prior he had diarrhea, nausea, and vomiting.  Four days later he noted tingling in this feet and ankles.  He then reported aching thighs and a painful lower back which all caused him to waddle and not able to climb steps.  

A November 2005 private treatment letter shows that the Veteran had Guillain-Barre Syndrome since 1996.  The physician noted that the Veteran still had some residual weakness of the left leg and loss of muscle bulk in the legs ever since.  

A September 2014 VA examination report shows that the Veteran was diagnosed with Guillain-Barre Syndrome in October 1996.  The Veteran reported that he felt he had an illness related to Guillain-Barre Syndrome when he was stationed in Guatemala.  He reported one day he felt lightheaded and started vomiting.  He then reported he had pain in his legs and lower back and was treated by a corpsman.  The Veteran reported that he was in the dispensary for four days and being treated with aspirin.  The Veteran reported that he was sick during February or March 1995.  After a review of the claims file and physical examination of the Veteran, the examiner opined that it was less likely than not that the Veteran's Guillain-Barre Syndrome was related to service or any incident in service.  The examiner noted that the Veteran's condition is a heterogenous condition with several variant forms.  Most often, GBS presents as an acute monophasic paralyzing illness provoked by a preceding infection.  The examiner noted that the Veteran's presentation in October 1996 and thereafter was consistent with his illness being a single episode triggered by a gastrointestinal illness.  As noted, GBS was usually a one-time event illness precipitated as an infection.  The examiner reported that it would be unlikely that there would be a remote precipitator as GBS generally progresses over two weeks and in 90 percent of patients have reach an improvement of symptoms by four weeks.  The examiner noted that there was no incident in service found that would have caused the Veteran's GBS.  The examiner also noted that the Veteran's history of syncope was not related to GBS but rather a vasovagal syncope diagnosed by a neurologist and cardiologist.  The examiner also reported that while the Veteran reported symptoms of GBS while stationed in Guatemala, that there was no documentation to show such symptoms.  Additionally, the examiner noted that in October 1996, there was no history of neurological symptoms found by several physicians when he was diagnosed with GBS, and that this would be symptom generally noted by treating physicians.  The examiner also cited to medical literature to support the opinion and rationale.  

The Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for Guillain-Barre Syndrome.

The Board notes that the service treatment records are silent for any reports, complaints, or diagnosis of Guillain-Barre Syndrome or neurological symptoms during service.  Additionally, the only medical opinion to address whether Guillain-Barre Syndrome began during service weighs against the claim.  The September 2014 VA examination report concluded that Guillain-Barre Syndrome did not begin during service.  The VA examiner's opinion constitutes probative evidence on the medical nexus question, based on review of the Veteran's documented medical history and assertions and physical examination as well as consideration of medical literature.  The opinion provided a clear rationale based on an accurate discussion of the evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Significantly, neither the Veteran nor representative has presented or identified any contrary medical opinion that supports the claim for service connection for Guillain-Barre Syndrome on a direct service connection theory.  Adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The only other evidence of record supporting the Veteran's claim are his lay statements.  Even if those statements could be read as claiming continuity of symptomatology since service, the VA medical opinion outweigh those lay statements as there is no indication that the Veteran possess the requisite medical knowledge or education to render a probative opinion involving medical causation between his Guillain-Barre Syndrome and service.  Layno v. Brown, 6 Vet. App. 465 (1994).  Consequently, the lay statements regarding the Veteran's Guillain-Barre Syndrome are insufficient to establish a nexus to service and are outweighed by the competent medical evidence to the contrary.  Moreover, the Board also finds it significant that the first instance the Veteran was treated for Guillain-Barre Syndrome in October 1996, at which time he reportedly told his private physician that he had started experiencing neurological symptoms four days prior and gastrointestinal distress eight days prior.  While the Board notes that the Veteran reported neurological symptoms that began while stationed in Guatemala, the private treatment records from 1996 through 2009 show that he never reported these prior symptoms he contended began during active service to his treating physicians.  Statements made while seeking medical treatment are significant and given a significant weight and credibility because they were made at a time when there was no incentive, financial or otherwise, to fabricate information for personal gain.  Struck v. Brown, 9 Vet. App. 145 (1996); Rucker v. Brown, 10 Vet. App. 67 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative value than later history as reported by a Veteran).  Here, the first instance of the Veteran reporting neurological symptoms occurring during service were made in July 2010 which is when he filed his VA claim for disability benefits.  Moreover, the Veteran's account of symptoms in service lacks credibility, given that the service treatment records are silent for the substantial treatment the Veteran contends he affirmatively received.  

In considering the statements of the Veteran as to onset and continuity of symptomatology, in light of the evidence discussed, the Board finds that they do not present a credible history because these are internally inconsistent and contradictory of other evidence of record.  In addition, while the Veteran is considered competent to describe his symptoms, the Board finds that there is no evidence of record to show that he has the specialized medical education, training, or experience necessary to provide a competent medical opinion as to the nature and etiology of a Guillain-Barre Syndrome because the etiology the condition is medically complex in nature.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Consequently, his statements do not constitute competent evidence in support of his claim.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for Guillain-Barre Syndrome, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinki, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for Guillain-Barre Syndrome is denied.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


